7 So. 3d 623 (2009)
M.J.P., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-6046.
District Court of Appeal of Florida, First District.
April 14, 2009.
Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this juvenile delinquency appeal, the state correctly concedes that the trial court committed reversible error when it denied appellant's request to withdraw her uncounseled plea of guilty on the ground that the trial court failed to conduct the required "thorough inquiry" regarding appellant's waiver of counsel. See Fla. R. Juv. P. 8.165(b)(2); State v. T.G., 800 So. 2d 204, 210-11 (Fla.2001). We reverse the denial of appellant's request to withdraw her plea, and remand with directions that the trial court permit appellant to withdraw her plea and then conduct such further proceedings as may prove necessary.
REVERSED and REMANDED, with directions.
BARFIELD, WEBSTER, and PADOVANO, JJ., concur.